Federal Bureau of Investigation Authority to
                 Investigate a Killing in the Virgin Islands

U n d er 28 U .S.C . § 533(3), th e F ed eral B ureau o f In v estig atio n (F B I) has a u th o rity to
  c o n d u c t an in v estig atio n o f any “ official m atters u n d e r the c o n tro l o f th e D e p a rtm e n t
  o f Ju s tic e .” Since, u n d e r 48 U .S.C . § 1617, th e U nited S tates A tto rn e y for th e V irg in
  Islands is em p o w e re d to p ro secu te serious offenses against local law , in cluding m u rd e r,
  th e m u rd e r o f an im m ig ration ju d g e in the V irg in Islands is w ithin th e F B I’s in v estig a­
  tiv e ju risd ictio n .

                                                                                           October 2, 1980

   MEMORANDUM OPINION FOR T H E SPECIAL ASSISTANT
           TO TH E ATTORNEY G EN ER A L

   Your inquiry concerning the authority of the Federal Bureau of
Investigation (FBI) to investigate the killing of an immigration judge in
the Virgin Islands has been forwarded to me for response.
   In our view, the FBI does have the power to investigate this matter
if authorized by the Attorney General to assist the U.S. Attorney for
the Virgin Islands in the execution of his duties. Under 28 U.S.C.
§ 533(3), the Attorney General may appoint agents
          to conduct such other investigations regarding official
          matters under the control of the Department of Justice
          . . . as may be directed by the Attorney General.
The question is therefore whether an investigation into the killing of an
immigration judge would concern an “official matter[ ] under the con­
trol of the Department of Justice.”
   Under 48 U.S.C. § 1617, the U.S. Attorney for the Virgin Islands is
empowered to prosecute all offenses against the laws of the Virgin
Islands which are cognizable rn United States District Court there.
Under 48 U.S.C. § 1612, the district court has jurisdiction over offenses
against local law, exclusive jurisdiction over which is not conferred on
the inferior courts. Section 1613 of that title provides that the inferior
courts shall have exclusive criminal jurisdiction only over minor of­
fenses involving a maximum fine of $100 or imprisonment for six
months, or both. Hence, the U.S. Attorney for the Virgin Islands has
statutory jurisdiction to prosecute all more serious offenses. Although
by local agreement his duty to prosecute crimes under Virgin Islands
law is limited to felonies punishable by at least a five-year sentence, an
                                                       795
investigation into the possible murder of an immigration judge satisfies
this condition.
   The U.S. Attorney is an officer in the Department of Justice and
hence subject to the direction of the Attorney General (see 28 U.S.C.
§519).The investigation of this incident could lead to a prosecution
within the jurisdiction of the U.S. Attorney. The investigation can
therefore properly be regarded as an “official matter[ ] under the con­
trol of the Department of Justice.” Accordingly, quite apart from any
possible violations of federal law, the FBI can legally undertake an
investigation if authorized to do so by the Attorney General to assist
the U.S. Attorney.

                                          L eo n U lm an
                                Deputy Assistant Attorney General
                                    Office o f Legal Counsel




                                 796